     Case 1:19-cr-00041-DAD-BAM Document 43 Filed 06/26/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     IRVING BELMARES-ANCHONDO
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case Nos. 1:19-cr-00041-DAD-BAM
12                     Plaintiff,                    STIPULATION TO CONTINUE CHANGE
                                                     OF PLEA HEARING; ORDER
13    vs.
                                                     Date: July 6, 2020
14    IRVING BELMARES-ANCHONDO,                      Time: 9:00 a.m.
                                                     Judge: Hon. Dale A. Drozd
15                     Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Thomas Newman, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Irving Belmares-Anchondo, that the
21   change of plea hearing currently scheduled for June 30, 2020, at 9:00 a.m., before the Honorable
22   Dale A. Drozd, be continued to July 6, 2020, at 9:00 a.m.
23          The parties have reached an agreement in this case and expect to file a plea agreement.
24   Due to a delay in receiving mail from the Fresno County Jail, the parties are currently not in
25   receipt of the signed plea agreement. The parties expect to have a signed plea agreement prior to
26   the next proposed change of plea hearing date.
27          The parties agree that the delay resulting from the continuance to July 6, 2020, shall be
28   excluded in the interests of justice, including but not limited to, the need for the period of time
     Case 1:19-cr-00041-DAD-BAM Document 43 Filed 06/26/20 Page 2 of 3


 1   set forth herein for effective defense preparation and defense investigation, pursuant to 18 U.S.C.
 2   § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
 3
 4                                                Respectfully submitted,
 5                                                McGREGOR W. SCOTT
                                                  United States Attorney
 6
 7   Date: June 26, 2020                          /s/ Thomas Newman
                                                  THOMAS NEWMAN
 8                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
 9
10                                                HEATHER E. WILLIAMS
                                                  Federal Defender
11
12   Date: June 26, 2020                          /s/ Reed Grantham
                                                  REED GRANTHAM
13                                                Assistant Federal Defender
                                                  Attorney for Defendant
14                                                IRVING BELMARES-ANCHONDO
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Belmares – Stipulation
     and Proposed Order
                                                      2
     Case 1:19-cr-00041-DAD-BAM Document 43 Filed 06/26/20 Page 3 of 3


 1                                                ORDER
 2           IT IS HEREBY ORDERED that the change of plea hearing set for Tuesday, June 30,
 3   2020, at 9:00 a.m. before the Honorable Dale A. Drozd, be continued to Monday, July 6, 2020, at
 4   9:00 a.m.
 5           IT IS FURTHER ORDERED THAT the period of time from June 30, 2020, through
 6   July 6, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i)
 7   and (iv) because it results from a continuance granted by the Court at defendant’s request on the
 8   basis of the Court’s finding that the ends of justice served by taking such action outweigh the
 9   best interest of the public and the defendant in a speedy trial.
10
     IT IS SO ORDERED.
11
12       Dated:      June 26, 2020
                                                           UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Belmares – Stipulation
     and Proposed Order
                                                       3
